Title: To George Washington from Major General Artemas Ward, 3 October 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 3 October 1776.

Several Persons who were employed to purchase Arms for the Continent, and received money for that purpose, have applied to me to settle their accounts, but as I was not possessed of the Receipts which they gave for the money they received I could not settle with them. If your Excellency inclines that I should settle those accounts you will be pleased to forward copies of those Receipts which are necessary for that purpose. I am Your Excellency’s Obedient Humble Servant

Artemas Ward

